Citation Nr: 1022507	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right knee infection with hematoma as a result 
of treatment received from a Department of Veterans Affairs 
(VA) medical facility.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
common peroneal nerve injury with foot drop, right leg, as a 
result of treatment received from a VA medical facility.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Board is aware that the Veteran has also claimed 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
gastro-intestinal symptoms as an additional disability as the 
result of the January and February surgeries.  However, he 
was advised in a hearing before the hearing officer at the 
local RO in January 2007 that he would need to file a 
separate claim for this, and the hearing officer accepted his 
testimony as an informal claim.  This issue is therefore not 
before the Board at this time.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the Veteran sustained additional disability due to 
residuals of a right knee infection caused or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
treatment.

2.  The competent evidence of record does not demonstrate 
that the Veteran sustained additional disability due to a 
common peroneal nerve injury caused or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
treatment.


CONCLUSIONS OF LAW

1.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a right knee infection with 
hematoma as a result of treatment received from a Department 
of Veterans Affairs (VA) medical facility are not warranted.  
38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2009).

2.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a common peroneal nerve 
injury with foot drop, right leg, as a result of treatment 
received from a VA medical facility are not warranted.  38 
U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions concerning the claim for compensation for 
additional disability under 38 U.S.C.A. § 1151.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A 
letter dated in May 2005 satisfied the duty to notify 
provisions, after which the claim for compensation under 
38 U.S.C.A. § 1151 was readjudicated.  See 38 C.F.R. § 
3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Moreover, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the Veteran what was 
necessary to substantiate his claim, and as such, the 
essential fairness of the adjudication was not affected.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA treatment hospital records, nursing notes, and operative 
reports from the January and February 2005 operations and 
hospital care have been obtained, and the record contains VA 
treatment records dated from 2003 through 2007 and from April 
to December 2009.  

A VA examination with opinion was conducted in August 2005.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this case, the Board finds 
that the VA opinion provided in August 2005 is not adequate.  
However, for the following reasons, the Board finds that 
remand is not appropriate in this case.

With respect to the adequacy of the August 2005 VA 
examination, the examination was apparently conducted absent 
review of the entire claims file.  In addition, the examiner 
did not fully answer the questions pertinent for a claim 
involving compensation under 38 U.S.C.A. § 1151, i.e., 
whether the Veteran sustained additional disability caused or 
aggravated by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA treatment.  Finally, the examiner indicated in August 
2005 that the Veteran's condition was improving and it was 
possible that it could be partially or possibly completely 
relieved in future.  Hence, the August 2005 report did not 
give a complete picture of the Veteran's condition.  

Recognizing the inadequacies of the 2005 examination, the 
Board remanded the case in April 2009 to schedule an 
additional examination to determine if the Veteran manifested 
additional disability as the result of his January 2005 and 
February 2005 surgeries and, if so, if the additional 
disability was due to carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of the VA, or from an event not reasonably 
foreseeable.  

As requested in the prior remand, a VA examination was 
scheduled for the Veteran in August 2009.  However, the 
Veteran did not report.  Given that the Veteran had reported 
for numerous outpatient treatment appointments, it was 
determined the Veteran should be given another opportunity to 
report for VA examination.  However, a report of contact from 
the Appeals Management Center (AMC) dated in December 2009 
shows that the Veteran contacted the office and, when asked 
why he had failed to report for the August 2009 VA 
examination, stated he had given up and did not wish to 
continue his appeal.  He was asked to put his intention in 
writing and fax it to the AMC.  The Veteran stated he just 
wanted the appeal to be stopped and declared that if another 
examination was scheduled, he would not report.

Given the foregoing actions, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).  In light of the Veteran's failure to 
reopen for the examination and expression of his intent not 
to report for any further examination, the Board concludes 
that any further attempts to schedule an examination would be 
futile.  Furthermore, the Board notes that "[T]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Given the Veteran's stated refusal to report for scheduled VA 
examination, the Board finds that all possible development 
has been completed to the extent possible and nothing would 
be gained by again remanding this case.  See Stegall v. West, 
11 Vet. App. 268 (1998); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

To the extent that the additional examination may have 
produced medical evidence that could have supported the 
Veteran's claim, the Board observes that in situations such 
as those presented here, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b).
. 
The Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].

B.  Law and Analysis

Under the provisions of 38 U.S.C. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  In analyzing 
claims under 38 U.S.C. § 1151 it is important to note the 
statute was revised effective for claims filed on or after 
October 1, 1997.   The Veteran filed his claim in 2005; 
accordingly, the current statute accordingly applies.

A "qualifying additional disability" is one that is not the 
result of the veteran's willful misconduct, and was caused by 
hospital care, medical or surgical treatment, or examination 
furnished by VA, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).

To establish causation for a claim under 38 U.S.C. § 1151, 
the evidence must show that the medical treatment provided by 
VA resulted in the Veteran's additional disability.  Merely 
showing that a veteran received care or treatment, and that 
the veteran has an additional disability, does not establish 
causation.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the Veteran's disability (as 
explained in 38 C.F.R. § 3.361(c)); and that VA (i) failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
medical treatment without the Veteran's, or in appropriate 
cases the Veteran's representative's, informed consent. 38 
C.F.R. § 3.361(d)(1).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The record indicates that the Veteran underwent a total knee 
arthroplasty on January 25, 2005.  The operative report shows 
that there were no complications.  Post-operatively, the 
Veteran developed pain and a large swollen knee consistent 
with hematoma.  Clinical examination suggested that an 
infectious process had developed.  On February 8, 2005, he 
underwent incision and debridement, evacuation of hematoma, 
and polyethylene spacer exchange for presumptive early 
infection.  The operative report shows that cultures returned 
on day three revealed coagulase-negative Staphylococcus 
resistant to Cefazolin.  He was prescribed Vancomycin.  
Subsequent treatment records show that he required prolonged 
treatment for infection, ultimately testing positive for 
coagulase-negative staphylococcus, Enterococcus, and 
Peptostreptococcus.  These records further show that the 
Veteran developed right foot drop immediately after the 
surgery, with complaints of motor and sensory impairment in 
the right leg.  Probable peroneal nerve injury was assessed 
in February 2005.  He was discharged in March 2005 with 
diagnoses of right total knee arthroplasty with post-
operative infections identified as Staphylococcus 
epidermidis, Enterococcus, Peptostreptococcus requiring five 
weeks of antibiotics; right peroneal nerve palsy; anemia 
status post transfusion times two felt to be related to 
surgery; and probable viral gastroenteritis versus reaction 
to Linezolid.

It is noted that informed consent forms of record and signed 
by the Veteran show that the Veteran was informed of the 
risks of the surgeries performed in January 2005 and February 
2005.  Specifically, handwritten notes on the informed 
consent for the procedure of right knee replacement, signed 
by the Veteran, the practitioner, and the staff 
surgeon/physician on January 19, 2005 show that the risks 
identified included infection and nerve injury.  Handwritten 
notes on the informed consent for the procedure of incision 
and debridement of the right total knee arthroplasty, 
possible poly exchange, signed by the Veteran, the 
practitioner, and the staff surgeon/physician on February 7, 
2005, show that risks and benefits were discussed with the 
patient.  The Veteran was noted to be alert and to have 
decision-making capacity.  

The August 2005 VA examination report reflected findings of 
electromyograph (EMG) studies conducted in March and July 
2005.  The examiner noted that the March 2005 findings showed 
evidence of diffuse sensorimotor neuropathy in the right leg 
which were consistent with the history of diabetes mellitus.  
But there was also electrophysiological evidence of severe 
right common peroneal neuropathy localized to the area of the 
knee above the fibular head which was felt likely to be an 
injury to the common peroneal nerve, incomplete at the time.  
The July 2005 findings showed continued electrodiagnostic 
evidence of right peroneal neuropathy with slight increase in 
conduction of velocity and other changes indicative of 
reinnervation of the nerve.  The examiner opined that, based 
on the evidence, it would appear that the Veteran did have 
some damage to the common peroneal nerve on the right side at 
the level of the knee.  The examiner stated that the 
operative notes did not show that anything untoward had 
happened during surgery.  The examiner concluded:

Consequently, I think that it is an 
unfortunate event that can happen at any 
type of operative manipulation in that 
area.  The fact that the nerve is getting 
better and shows reinnervation would 
indicate to me that the foot drop could 
eventually be partially or possibly 
completely relieved at sometime in the 
future.

VA general medical examination conducted in August 2007 shows 
findings of mild foot drop on the right as a result of 
peroneal palsy.  The examiner noted that the condition was 
documented in past medical entries.  The examiner stated the 
Veteran was unable to stand or walk on his toes or lift his 
right foot to walk on his heels, or perform the heel-to-toe 
gait.  Romberg's test was negative and no nystagmus was 
found.  Strength was absent in the dorsi and plantar flexion 
of the right foot by dynamometer.  Position sense was found 
to persist in both feet, but sensation for light touch, sharp 
pin prick, deep pain and vibration were absent in both feet.  
The examiner diagnosed profound peripheral neuropathy in both 
feet, secondary to service-connected diabetes mellitus, and 
status post total knee replacement right, with complicating 
infection.  

A December 2007 VA treatment entry shows complaints of right 
knee pain.  The physician assessed diabetes mellitus type 2 
with extensive stocking distribution neuropathy, complaints 
of pain and numbness in the legs, and fasting blood surgery 
100-200 afternoon and greater than 200 in the evening; and 
minimal but continued right knee pain on peroneal nerve 
injury post total knee replacement.  The physician changed 
the Veteran's prescribed medications for his diabetes and 
directed close follow-up for further adjustment, and observed 
that the pain was probably a combination of diabetic 
neuropathy and peroneal neuropathy.

VA treatment records from April to December 2009 document 
continued complaints of pain and swelling, and findings of 
abnormal/decreased or absent sensation and tingling and 
numbness in both feet.  However, these findings have been 
associated with the Veteran's peripheral neuropathy which is 
service connected as associated with his service-connected 
diabetes mellitus.

As shown above, the record reflects that the Veteran was 
informed of the potential risks of his surgery to include 
nerve damage and infections.  Accordingly, the Board 
concludes that the Veteran's knee infection with hematoma as 
well as nerve injury were events that were reasonable 
foreseeable.  On the contrary, while the August 2005 
examination was inadequate in some respects, the examiner did 
opine that the Veteran's resulting infection and nerve injury 
were unfortunate events that could happen at any type of 
operative manipulation of the knee.  

With respect to whether the Veteran's January 2005 and 
February 2005 right knee surgery and treatment associated 
with such surgery resulted in additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, the Board observes 
that the only medical evidence of record is the August 2005 
VA examination report.  While this opinion does not 
conclusively establish any fault on the part of VA, the 
examiner noted that there did not appear to be "anything 
untoward" as a result of these surgeries.  There is no 
competent evidence to suggest any carelessness, negligence, 
lack of proper skill, error in judgment, or fault on the part 
of VA resulting in additional disability as a result of VA 
treatment in January and February 2005.

The only evidence suggesting that the Veteran developed 
additional disability that was not reasonable foreseeable 
through fault of VA during treatment for his right knee is 
contained in various statements from him suggesting such a 
connection.  However, the Veteran, as a layperson, is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical diagnosis or causation. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994). Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  As the Veteran has not 
competent to opinion as to whether there was fault in the 
part of his VA treatment or that any disability resulting 
from his treatment was not reasonable foreseeable, has 
presented no competent evidence in support of his claim, and 
failed to report for a VA examination in conjunction with his 
claim that may have produced evidence favorable to his 
appeal, the Board finds that the competent evidence of record 
fails to establish that the Veteran's residuals of a right 
knee infection with hematoma and common peritoneal nerve 
injury with foot drop, right leg, were due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 
C.F.R. § 3.102 (2009), but does not find that the evidence is 
of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.




ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
right knee infection with hematoma as a result of treatment 
received from a Department of Veterans Affairs (VA) medical 
facility is denied.

Compensation under 38 U.S.C.A. § 1151 for common peroneal 
nerve injury with foot drop, right leg, as a result of 
treatment received from a VA medical facility is denied



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


